Citation Nr: 0932816	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  08-01 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1963 to March 
1965.   

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied service connection for  
bilateral hearing loss and tinnitus.  The claim for service 
connection for tinnitus was subsequently granted.  

The Veteran presented testimony at a Travel Board hearing 
before the undersigned Veterans Law Judge in April 2009.  A 
transcript of the hearing is associated with the veteran's 
claims folder. 


FINDING OF FACT

Bilateral hearing loss was detected many years after service 
and the probative evidence establishes that the current 
bilateral hearing loss is not related to disease or injury in 
service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in, or aggravated by, 
active military service, and sensorineural hearing loss may 
not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.

Service connection may also be granted for a disability 
initially diagnosed after service when all of the evidence 
shows it to have been incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures puretone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Prior to November 1967, audiometric results were reported in 
standards set forth by the American Standards Association 
(ASA).  Since November 1, 1967, those standards have been set 
by the International Standards Organization (ISO)-American 
National Standards Institute (ANSI).  In order to facilitate 
data comparison, the ASA standards have been converted to 
ISO-ANSI standards. 

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if a disease of the nervous system such as 
sensorineural hearing loss became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran asserts that he incurred hearing loss due to 
acoustic trauma in service.  He reported that he was exposed 
to noise from a 50 caliber machine gun fire and driving heavy 
equipment in service.  See the Veteran's hearing testimony 
before the Board in April 2009.  See also the Veteran's 
statement dated in April 2007.   

The competent medical evidence of record establishes that the 
Veteran has current bilateral hearing loss disability in 
accordance with 38 C.F.R. § 3.385.  VA audiometric evaluation 
dated in July 2008 shows that on the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
55
65
75
LEFT
35
40
40
55
60

The Board notes that the Veteran is competent to describe 
being exposed to loud noise, such as noise due to a machine 
gun, and he is competent to report symptoms of decreased 
hearing.  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  The Board concludes that there is competent 
evidence that the Veteran was exposed to noise due to gun 
fire in service and he is competent to testify to observable 
symptoms such as decreased hearing.  Also, the service 
records show that the Veteran served with an infantry unit.  
However, as discussed in detail below, the preponderance of 
the evidence establishes that the current hearing loss is not 
due to or related to the noise exposure in service.   

There is no competent evidence of treatment or diagnosis of 
hearing loss in service.  During an audiology examination 
performed in January 1965, audiological puretone thresholds 
were measured as follows (converted to ISO-ANSI units): 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20

20
LEFT
15
15
20

15

There is no medical evidence showing a diagnosis of 
sensorineural hearing loss within one year from service 
separation in March 1965.  The Veteran has not identified or 
submitted any medical evidence showing a diagnosis of 
bilateral sensorineural hearing loss within one year from 
service separation.  Thus, service connection for bilateral 
hearing loss on a presumptive basis is not warranted.  

On the authorized audiological evaluation in March 1969, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
10
10
10
10
10

The first evidence of complaints of hearing loss is in 2005, 
when the Veteran filed the application for disability 
compensation.  The first audiometric evidence of a hearing 
loss disability as defined by 38 C.F.R. § 3.385 is in the 
private 2006 audiometric evaluation examination report.  

There is no competent evidence of a nexus between the hearing 
loss disability and service.  In fact, the probative medical 
evidence of record establishes that the bilateral hearing 
loss is not related to disease or injury in service.  The 
March 2006 and July 2008 VA audiometric evaluation reports 
indicate that the audiologists opined that the hearing loss 
was not related to the Veteran's noise exposure in service.  
The basis for the audiologists' opinions was that the Veteran 
had normal hearing upon separation from service.   

The Board finds the VA medical opinions to be probative.  The 
VA audiologists provided a rationale for the opinion and 
concluded that the hearing loss was not related to service 
based upon the lack of hearing loss at service separation.  
The VA examination reports clearly state that the Veteran's 
claims file was available and reviewed.  The examiners 
reviewed the Veteran's subjective history of noise exposure 
in service and clinical findings and rendered an opinion.  
The Board finds that the opinion is probative.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The opinions 
are consistent with the Veteran's service treatment records.  

The Veteran submitted the medial opinions by Dr. J.W., an 
otolaryngologist, in support of his claim.  In the June 2007 
opinion, Dr. J.W. opined that the Veteran's hearing loss was 
service related.  In an August 2006 statement, Dr. J.W. 
stated that the hearing could be accounted for by his 
military service and was consistent with noise exposure.   

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997), and cases cited therein.  In 
evaluating the probative value of medical statements, the 
Board looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).  Other factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Hernandez- 
Toyens v. West, 11 Vet. App. 379, 382 (1998); see also 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board does not question Dr. J.W.'s skill or expertise as 
a physician, but it is not clear from the record that Dr. 
J.W. reviewed the Veteran's claims file and medical history 
before rendering the opinion.  Dr. J.W. did not address the 
fact that the Veteran had normal hearing upon service 
separation and thee years after service.  Thus, the Board 
finds that the VA medical opinions outweigh the opinion by 
Dr. J.W., and the more probative evidence establishes that 
the current hearing loss is not related to service.  

The Veteran's own implied assertions that the bilateral 
hearing loss is related to acoustic trauma in service are 
afforded no probative weight in the absence of evidence that 
the Veteran has the expertise to render opinions about 
medical matters.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  The evidence does not establish that the 
Veteran has the expertise to render a medical opinion.  

Therefore, for the reasons discussed above, the Board finds 
that service connection for bilateral hearing loss is not 
warranted.  The preponderance of the evidence of record is 
against the Veteran's claim for service connection for 
bilateral hearing loss.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt doctrine does 
not apply since there is no approximate balance of the 
evidence for and against the claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service 
connection for bilateral hearing loss is not warranted, and 
the claim is denied.  

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Upon receipt of 
a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO provided a VCAA notice letter to the Veteran in 
November 2005, prior to the initial adjudication of the 
claim.  The letter notified the Veteran of what information 
and evidence must be submitted to substantiate a claim for 
service connection, as well as what information and evidence 
must be provided by the Veteran and what information and 
evidence would be obtained by VA.  He was also told to inform 
VA of any additional information or evidence that VA should 
have, and was told to submit evidence in support of his claim 
to the RO.  The content of the letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See also December 2006 VCAA letter.

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating and effective dates in May 2006 and the 
claim was readjudicated in the December 2007.  See Prickett 
v. Nicholson, 20 Vet. App. 370 (2006).  The record 
establishes that the Veteran has been afforded a meaningful 
opportunity to participate in the adjudication of his claim.  
Thus, there is no prejudice to the Veteran in the Board's 
considering this case on its merits.  Therefore, the Board 
finds the duty to notify provisions of the VCAA have been 
fulfilled, and any defective notice is nonprejudicial to the 
Veteran and is harmless error.    

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim, and the duty to assist 
requirements have been satisfied.  All available service 
treatment records were obtained.  Private records from Dr. 
J.W. were obtained and associated with the claims folder.  VA 
treatment records dated from 1995 to 2008 were obtained and 
associated with the claims folder.  There is no identified 
relevant evidence that has not been accounted for.  A VA 
examination was performed in 2006 and 2008 in order to obtain 
medical evidence as to the nature and etiology of the claimed 
hearing loss.    

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 


ORDER

Entitlement to service connection for bilateral hearing loss 
is not warranted and the appeal is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


